Title: From Abigail Smith Adams to Elias Boudinot, 1801
From: Adams, Abigail Smith
To: Boudinot, Elias



Dear Sir
1801

My Son having Sent me a coppy of your valuable Book, the President has read it with great Satisfaction and pleasure; I have not as yet been able to go through the whole of it, myself having resignd it into the hands of miss Hannah Adams the Authoriss of a Work entitled “a veiw of Religious opinions”—She is about republishing the third Edition of that work with considerable additions, and Some Questions arising in her mind upon which she is Seeking information she has Stated them in the inclosed paper and I have undertaken to be the organ of communication to you in her behalf, being Sensible from the well known benevolence of your Heart, that you will take pleasure in aiding a Lady who has discoverd Such close application and intence Study in giving to the world Labourness investigation the proof in the accomplishment of a work highly usefull to the world, In this Singular pursuit of a Lady.
In works of fancy and imagination, Several of my Fair Countrywomen have Shone, nor have they unsuccessfully courted the Muses, but this Lady has struck out upon a new and untroden path; with an industery, and perseverence which few could equal; you will perceive that in stateing all the various Religious opinions, and different Sects which have existed, She has avoided giving any judgment of her own, cautious of giveing offence to any. She is a woman of uncommon diffidence, modest and unassumeing—plain unaffected in her manners,—decent and modest in her apparal, Silent in as in mixed company, never Speaking upon literary Subjects but when drawn out by others—her early Education was in a Country village, under a Father who She has an uncommon tallent of collecting the Sence of an Author, and comprising it in few and comprehensive words—
If a Letter under cover to the Late President of the united States addrest to miss Hannah Adams, Medway—Shall be carefully conveyed to her—
I embrace this opportunity Sir of presenting my respectfull and affectionate regards to mrs Boudinot and mrs Bradford, in whose Friendship and Society I have enjoyed many pleasurable hours,—and whose continued regard and esteem I hold as one of the choicest blessings left me—
I have had experience “that Friends grow not thick on evry bow”, nor every Friend unrotten at the core”
In the Rural shades of Qu Quincy: and the domestic occupations of a Farm; we enjoy a tranquility which unruffeld by party Spirit, hopeing for peace upon Earth, and breathing good will to man—
with Sentiments of / Respect I subscribe / your Friend
A Adams